                        Case 1:19-cv-03197-BPG Document 17 Filed 11/17/20 Page 1 of 3
                                         UNITED STATES DISTRICT COURT
                                                DISTRICT OF MARYLAND

               CHAMBERS OF                                                                      101 WEST LOMBARD STREET
              BETH P. GESNER                                                                   BALTIMORE, MARYLAND 21201
CHIEF UNITED STATES MAGISTRATE JUDGE                                                                   (410) 962-4288
      MDD_BPGchambers@mdd.uscourts.gov                                                               (410) 962-3844 FAX



                                                                  November 17, 2020

           Theodore A. Melanson, Esq.                             Kavita Sahai, Esq.
           Mignini, Raab, Demuth & Murahari, LLP                  Social Security Administration
           606 Baltimore Ave., Ste. 100                           6401 Security Blvd., Rm. 617
           Towson, MD 21204                                       Baltimore, MD 21235


                      Subject:   David S. v. Andrew Saul, Commissioner, Social Security Administration
                                 Civil No.: BPG-19-3197

           Dear Counsel:

                   Pending before this court, by the parties’ consent (ECF Nos. 3, 7), are Plaintiff’s Motion
           for Summary Judgment (“Plaintiff’s Motion”) (ECF No. 14), Defendant’s Motion for Summary
           Judgment (“Defendant’s Motion”) (ECF No. 15), and Plaintiff’s Response to Defendant’s Motion
           for Summary Judgment (“Plaintiff’s Reply”) (ECF No. 16). The undersigned must uphold the
           Commissioner’s decision if it is supported by substantial evidence and if proper legal standards
           were employed. 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.
           1996), superseded by statute, 20 C.F.R. § 416.927(d)(2). I have reviewed the pleadings and the
           record in this case and find that no hearing is necessary. Loc. R. 105.6. For the reasons noted
           below, Plaintiff’s Motion (ECF No. 14) and Defendant’s Motion (ECF No. 15) are denied, the
           Commissioner’s decision is reversed, and the case is remanded to the Commissioner for further
           consideration in accordance with this opinion.

                I.       Background

                   On May 13, 2016, plaintiff filed a Title II application for a period of disability and disability
           insurance benefits, alleging disability beginning on January 1, 2009. (R. at 161-62). At the time
           of the hearing before the Administrative Law Judge (“ALJ”), plaintiff adjust ed his onset date,
           alleging disability beginning April 9, 2013. (R. at 23). Plaintiff’s claim was initially denied on
           August 19, 2016 (R. at 99), and on reconsideration on February 7, 2017. (R. at 110-11). After a
           hearing held on August 28, 2018, an ALJ issued a decision on September 13, 2018 denying benefits
           based on a determination that plaintiff was not disabled. (R. at 23-32). The Appeals Council
           denied plaintiff’s request for review on September 12, 2019 making the ALJ’s opinion the final
           and reviewable decision of the Social Security Administration. (R. at 6–8). Plaintiff challenges
           the Social Security Administration’s decision solely on the ground that the ALJ’s step three
           analysis, specifically regarding Listing 1.04A, is not supported by substantial evidence.

                II.      Discussion

                   Plaintiff argues that the ALJ failed to properly apply the requirements of Listing 1.04A at
           step three. In particular, plaintiff alleges that the ALJ inaccurately stated that plaintiff did not have
         Case 1:19-cv-03197-BPG Document 17 Filed 11/17/20 Page 2 of 3
David S. v. Andrew Saul, Commissioner, Social Security Administration
Civil No.: BPG-19-3197
November 17, 2020
Page 2

nerve root compression contrary to medical evidence. (R. at 26; ECF No. 14-1 at 13). Step three
requires the ALJ to determine whether a claimant’s impairments meet or medically equal any of
the impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. The Listing of Impairments
describes “for each of the major body systems impairments that [the agency considers] to be severe
enough to prevent an individual from doing any gainful activity, regardless of his or her age,
education, or work experience.” 20 C.F.R. §§ 404.1525(a), 416.925(a). Listing 1.04 covers
disorders of the spine “resulting in compression of a nerve root or the spinal cord.” 20 C.F.R. Part
404, Subpart P, Appendix 1, § 1.04. Listing 1.04 also requires the satisfaction of one of three
additional requirements identified as Requirements A–C. Id. Requirement A requires “[e]vidence
of nerve root compression characterized by neuro-anatomic distribution of pain, limitation of
motion of the spine, motor loss (atrophy with associated muscle weakness or muscle weakness)
accompanied by sensory or reflex loss and, if there is involvement of the lower back, positive
straight-leg raising test (sitting and supine) . . . .” 20 C.F.R. Part 404, Subpart P, Appendix 1, §
1.04A.

         In this case, when evaluating plaintiff’s impairment at step three, the ALJ identified the
requirements of Listing 1.04 and concluded that plaintiff “does not have compromise of a nerve
root or spinal cord with evidence of nerve root compression, spinal arachnoiditis, or lumbar spinal
stenosis resulting in pseudo-claudication.” (R. at 26). Yet, as argued by plaintiff, the medical
evidence shows that two doctors found evidence of nerve root compression relating to two of
plaintiff’s MRIs. On a March 5, 2013 final report signed by Dr. H. Stanley Lambert, MD,
discussing an MRI of plaintiff’s cervical spine, there is a handwritten note which reads “diffuse
spondylosis causing nerve root compression.” (R. at 310). This handwritten note is signed with
the initials “DR” which appears to refer to Dr. Douglas Root, MD, plaintiff’s treating physician.
(See R. at 305). Additionally, a 2017 state agency Reconsideration Analysis included review of a
June 29, 2016 MRI in which the state agency medical consultant stated “MRI of [plaintiff’s] neck
shows diffuse spondylosis w[ith] nerve compression.” (R. at 92).

         Defendant argues that, “regardless of whether the State agency medical consultants’
interpreted plaintiff’s MRI as showing nerve root compression,” there is no “material conflict”
because the 2017 state agency medical consultant still found that plaintiff could perform light work
and was not disabled. (ECF No. 15-1 at 9-10; R. at 88-97). Defendant further maintains that even
if a conflict exists, it is harmless since both the ALJ and the state agency medical consultant found
that plaintiff did not meet the requirements of Listing 1.04A. (ECF No. 15-1 at 10). Defendant’s
argument, however, overlooks the fact that the basis of the ALJ’s conclusion that plaintiff did not
meet the requirements of Listing 1.04A was that plaintiff did not have nerve root compression.
Given that there is evidence of nerve root compression, which the ALJ did not mention, I cannot
conclude that the ALJ’s decision was based on substantial evidence. As the Fourth Circuit made
clear in Fox v. Colvin, 632 Fed. App’x 750 (4th Cir. Dec. 17, 2015), it is not the reviewing court’s
role “to speculate as to how the ALJ applied the law to its findings or to hypothesize the ALJ’s
justifications that would perhaps find support in the record.” Id. at 755; see also Hambleton v.
Comm’r, SSA, No. SAG-15-2897, 2016 WL 4921422, at *2 (D. Md. Sept. 15, 2016) (“Ultimately,
however, since the ALJ simply and erroneously asserted an absence of evidence instead of
explaining her evaluation of the existing evidence, I am unable to review her opinion to determine
         Case 1:19-cv-03197-BPG Document 17 Filed 11/17/20 Page 3 of 3
David S. v. Andrew Saul, Commissioner, Social Security Administration
Civil No.: BPG-19-3197
November 17, 2020
Page 3

whether her conclusion is adequately supported.”). Accordingly, remand is necessary for the ALJ
to consider, analyze, and articulate whether the medical evidence of record, including evidence of
plaintiff’s nerve root compression, supports a conclusion that plaintiff’s impairments met the
requirements of Listing 1.04A.
.
    III.    Conclusion

       For the reasons stated above, Plaintiff’s Motion (ECF No. 14) and Defendant’s Motion
(ECF No. 15) are DENIED. Pursuant to sentence four of 42 U.S.C. § 405(g), the Commissioner’s
judgment is REVERSED due to inadequate analysis. The case is REMANDED for further
consideration in accordance with this opinion.

       Despite the informal nature of this letter, it will constitute an Order of the court and will be
docketed accordingly.
       .


                                                       Very truly yours,


                                                              /s/
                                                       Beth P. Gesner
                                                       Chief United States Magistrate Judge
